Title: From Thomas Jefferson to Hiram Haines, 10 July 1821
From: Jefferson, Thomas
To: Haines, Hiram


Sir
Monticello
July 10. 21.
I duly recieved your favor of June 25. and have to express my thankfulness for the kind sentiments towards myself and my regrets that it is not in my power to offer you a copy of the Notes on Virginia. I have but a single copy, and this I am obliged to reserve for necessary recurrence. but I fear it would not fulfill the partial expectations which you may entertain respecting it. books giving the present state of a country, varying like our shadows from hour to hour, lose their likeness as the sun advances. the book is sometimes to be met with in the bookstores, but rather accidentally, as it is some time since an edition of it has been printed. I pray you to accept the assurance of my respect.Th: Jefferson